Case 3:18-cv-01328-GCS Document 92 Filed 07/23/20 Page 1 of 5 Page ID #290




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

 JESUS SANCHEZ,                              )
                                             )
                    Plaintiff,               )
                                             )
 vs.                                         )         Case No. 3:18-cv-1328-GCS
                                             )
 KRISTOFER BESHEARS,                         )
 CLIFFORD BRADLEY,                           )
 GEORGE WELBORN,                             )
 WILLIAM SPILLER, and                        )
 MEGAN VANPELT,                              )
                                             )
                    Defendants.              )

                                 MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Jesus Sanchez alleges that Defendants failed to protect him from an attack

by his cellmate on October 31, 2016. On July 7, 2020, Defendant Megan Vanpelt filed a

motion for summary judgment on the issue of exhaustion of administrative remedies.

(Doc. 88). Sanchez responded in opposition on July 16, 2020. After reviewing the parties’

briefs, the Court finds that no disputed issues of fact require an evidentiary hearing. See

Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008). For the reasons delineated below, Defendant’s

motion is denied.

                                      BACKGROUND

       In a grievance dated November 27, 2016, Sanchez complained that he was issued

a ticket for fighting on October 31, 2016, even though he had been writing kites and telling

prison officials that he feared for his life sharing a cell with his cellmate, Inmate Brown.

In the grievance, he explained that he “informed Mental Health and another LT (Morris)


                                         Page 1 of 5
Case 3:18-cv-01328-GCS Document 92 Filed 07/23/20 Page 2 of 5 Page ID #291




about [his] safety concerns and they all told [him] they would speak to the appropriate

staff.” (Doc. 89-1, p. 2).

       Notes on the grievance indicate that Sanchez and Brown were in the cell together

from October 26, 2016, through October 31, 2016. (Doc. 89-1, p. 1). Because Sanchez was

transferred out of Menard after the altercation with Brown, he sent his grievance directly

to the Administrative Review Board (“ARB”). (Doc. 89-1, p. 1-2). The ARB responded to

the merits of his grievance on April 18, 2017. (Doc. 89-1, p. 3). The parties agree that the

grievance was fully exhausted.

                                          ANALYSIS

       Summary judgment is “proper if the pleadings, discovery materials, disclosures,

and affidavits demonstrate no genuine issue of material fact such that [Defendants are]

entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467

(7th Cir. 2010). Lawsuits filed by inmates are governed by the provisions of the Prison

Litigation Reform Act (“PLRA”). 42 U.S.C. § 1997e(a). The Act states, in pertinent part,

that “no action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

Id.

       Generally, the Court’s role on summary judgment is not to evaluate the weight of

the evidence, to judge witness credibility or to determine the truth of the matter. Instead,

the Court is to determine whether a genuine issue of triable fact exists. See Nat’l Athletic

Sportwear Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008). In Pavey, however, the


                                          Page 2 of 5
Case 3:18-cv-01328-GCS Document 92 Filed 07/23/20 Page 3 of 5 Page ID #292




Seventh Circuit held that “debatable factual issues relating to the defense of failure to

exhaust administrative remedies” are not required to be decided by a jury but are to be

determined by the judge. Pavey v. Conley, 544 F.3d 739, 740-741 (7th Cir. 2008).

       The Seventh Circuit requires strict adherence to the PLRA’s exhaustion

requirement. See, e.g., Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)(noting that “[t]his

circuit has taken a strict compliance approach to exhaustion”). Exhaustion must occur

before the suit is filed. See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). Plaintiff cannot

file suit and then exhaust his administrative remedies while the suit is pending. Id.

Moreover, “[t]o exhaust remedies, a prisoner must file complaints and appeals in the

place, and at the time, the prison administrative rules require.” Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2005). Consequently, if a prisoner fails to use a prison’s grievance

process properly, “the prison administrative authority can refuse to hear the case, and

the prisoner’s claim can be indefinitely unexhausted.” Dole, 438 F.3d at 809.

       As an inmate confined within the Illinois Department of Corrections (“IDOC”),

Sanchez was required to follow the regulations contained in the IDOC’s Grievance

Procedures for Offenders (“grievance procedures”) to exhaust his claims properly. See 20

ILL. ADMIN. CODE § 504.800, et seq. The grievance procedures first require inmates to file

their grievance with the counselor within 60 days of the discovery of an incident. See 20

ILL. ADMIN. CODE § 504.810(a). The grievance form must:

       contain factual details regarding each aspect of the offender’s complaint,
       including what happened, when, where, and the name of each person who
       is the subject of or who is otherwise involved in the complaint. This
       provision does not preclude an offender from filing a grievance when the



                                           Page 3 of 5
Case 3:18-cv-01328-GCS Document 92 Filed 07/23/20 Page 4 of 5 Page ID #293




       names of individuals are not known, but the offender must include as much
       descriptive information about the individual as possible.

20 ILL. ADMIN. CODE § 504.810(c). For issues that “pertain to a facility other than the

facility where the offender is currently assigned,” inmates submit their grievances

directly to the ARB. 20 ILL. ADMIN. CODE § 504.870(a).

       Vanpelt raises a single issue in her motion. She argues that Sanchez failed to

exhaust his remedies because he did not name or provide sufficient information to

identify her in his November 2016 grievance. She argues that, as a result, Sanchez did not

provide officials an opportunity to address his concerns with her conduct and that he

needed to provide more detail beyond stating that he informed “mental health” that he

feared for his safety.

       Grievances are intended to give prison officials an opportunity to address

shortcomings, not to put individual defendants on notice. See Jones v. Bock, 549 U.S. 199,

218 (2007). It is clear from the context of Sanchez’s grievance that he talked to someone

from the mental health staff about his fears in the days leading up to the October 31, 2016

altercation. He was housed with Brown for only five days before the altercation. The

information Sanchez provided was sufficient to provide the required notice to prison

officials of an issue with a mental health worker who was informed of Sanchez’s safety

concerns in the days before the altercation. As such, the Court finds that the November

27, 2016 grievance provided sufficient information to satisfy the requirements of the

grievance procedures.




                                        Page 4 of 5
Case 3:18-cv-01328-GCS Document 92 Filed 07/23/20 Page 5 of 5 Page ID #294




                                  CONCLUSION

     For the above-stated reasons, Defendant Vanpelt’s motion for summary judgment

is DENIED.

     IT IS SO ORDERED.                                           Digitally signed by
                                                                 Magistrate Judge
     Dated: July 23, 2020.                                       Gilbert C. Sison
                                                                 Date: 2020.07.23
                                                                 12:36:37 -05'00'
                                                  ______________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                    Page 5 of 5
